DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: first and second ‘sensor assembl[ies]’ in claim(s) 1, 3-4, and 10, (but not claim(s) 5, 9, or 12-15,); first and second ‘temperature sensing portion[s]’ in claim(s) 1 (but not claim(s) 7 and 14); and ‘control unit[s]’ of claim(s) 1-2, 6, 10-11, and 16. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-7 and 10-16 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Representative claim 1 recites 
Claim 1. A temperature sensor system comprising: 
a first sensor assembly including (i) a first temperature sensing portion configured to generate a first temperature signal based upon a first temperature of a body proximate a first surface portion of the first temperature sensing portion, and (ii) a first thermoelectric generator portion configured to receive first heat flow from the body through the first temperature sensing portion and to generate a first heat flow signal based upon the first heat flow, the first sensor assembly having a first thermal resistance; 
a second sensor assembly including (i) a second temperature sensing portion configured to generate a second temperature signal based upon a second temperature of a body proximate a second surface portion of the second temperature sensing portion, and (ii) a second thermoelectric generator portion configured to receive second heat flow from the body through the second temperature sensing portion and to generate a second heat flow signal based upon the second heat flow, the second sensor assembly having a second thermal resistance different from the first thermal resistance; 
a memory including program instructions stored therein; 
and a control unit operably connected to the first sensor assembly, the second sensor assembly, and the memory, the control unit configured to execute the program instructions to obtain the first temperature signal, the first heat flow signal, the second temperature signal and the second heat flow signal, calculate a body core temperature (TB) based upon the obtained first temperature signal, the obtained first heat flow signal, the obtained second temperature signal, and the obtained second heat flow signal, and output the calculated body core temperature.

	The recitation of a system comprising sensor assemblies having temperature sensing portions and signal generators, a memory, and a control unit to calculate a temperature from the acquired signals encompasses performance of the limitation in the mind but for the recitation of mere extrasolutionary activity (i.e., data gathering) and generic computer elements (2019 Guidance – hereafter ‘2019 PEG’ - p. 55; see also MPEP § 2106.05(a), (d) and (g)).  For example, ‘calculating’ a temperature based on temperature signals and heat flow signals encompasses a clinician (mentally) reviewing temperature and heat flow data from a device attached to a patient and (mentally) calculating the patient’s temperature therefrom.  If a claim, under BRI, covers performance of the limitations in the mind but for the mere recitation of extrasolutionary activity and generic computer elements, then the claim falls within the “Mental Processes” grouping of abstract ideas.  Accordingly,  the claim recites an abstract idea under the first part of step 2A of the Mayo framework as set forth in the 2019 PEG.
This judicial exception is not integrated into a practical application.  Claim 1 only recites additional elements of extrasolutionary activity — in particular, data gathering — and generic computer elements without further sufficient detail that would tie the abstract portions of the claim into a specific practical application (2019 PEG p. 55 - the instant claim, for example, does not tie into a particular machine, a sufficiently particular form of data or signal collection, or a sufficiently particular form of computing componentry).  Independent claim(s) 10 encounters the same issues as claim 1 mutatis mutandis.  Dependent claim(s) 2 and 11 merely add detail to the abstract portions of the claim but do not otherwise encompass any additional elements which tie the claim(s) into a particular application / integration.  Dependent claim(s) 3-7 and 12-16 encounter the same issues as their respective independent claims from which they depend in that they encompass insignificant extrasolutionary activity which is not adequately tied to a particular application and/or generic computing elements  — the providing of a display, being mere extrasolutionary activity of post-abstract output recited at a high level of generality (i.e., insufficient integration into a machine or use under 2019 PEG p. 55); the structuring of the sensor housing being no more than nominal detail for the data gathering step.  
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of extrasolutionary activity (data gathering and nominal output/display) and generic computing elements cannot amount to significantly more than an abstract idea.  For the independent claim portions and dependent claims which provide additional elements of extrasolutionary data gathering, MPEP § 2106.05(g) establishes that mere data gathering for determining a result and nominal output of the result does not amount to significantly more
2106.05(g)    Insignificant Extra-Solution Activity 
Another consideration when determining whether a claim integrates the judicial exception into a practical application in Step 2A Prong Two or recites significantly more in Step 2B is whether the additional elements add more than insignificant extra-solution activity to the judicial exception. The term "extra-solution activity" can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. Extra-solution activity includes both pre-solution and post-solution activity. An example of pre-solution activity is a step of gathering data for use in a claimed process, e.g., a step of obtaining information about credit card transactions, which is recited as part of a claimed process of analyzing and manipulating the gathered information by a series of steps in order to detect whether the transactions were fraudulent. An example of post-solution activity is an element that is not integrated into the claim as a whole, e.g., a printer that is used to output a report of fraudulent transactions, which is recited in a claim to a computer programmed to analyze and manipulate information about credit card transactions in order to detect whether the transactions were fraudulent. 
As explained by the Supreme Court, the addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional. Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978). In Flook, the Court reasoned that "[t]he notion that post-solution activity, no matter how conventional or obvious in itself, can transform an unpatentable principle into a patentable process exalts form over substance. A competent draftsman could attach some form of post-solution activity to almost any mathematical formula". 437 U.S. at 590; 198 USPQ at 197; Id. (holding that step of adjusting an alarm limit variable to a figure computed according to a mathematical formula was "post-solution activity"). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 79, 101 USPQ2d 1961, 1968 (2012) (additional element of measuring metabolites of a drug administered to a patient was insignificant extra-solution activity).
Examiners should carefully consider each claim on its own merits, as well as evaluate all other relevant considerations, before making a determination of whether an element (or combination of elements) is insignificant extra-solution activity. In particular, evaluation of the particular machine and particular transformation considerations (see MPEP § 2106.05(b) and (c), respectively), the well-understood, routine, conventional consideration (see MPEP § 2106.05(d)), and the field of use and technological environment consideration (see MPEP § 2106.05(h)) may assist examiners in making a determination of whether an element (or combination of elements) is insignificant extra-solution activity. Note, however, that examiners should not evaluate the well-understood, routine, conventional consideration in the Step 2A Prong Two analysis, because that consideration is only evaluated in Step 2B.
This consideration is similar to factors used in past Office guidance (for example, the now superseded Bilski and Mayo analyses) that were described as mere data gathering in conjunction with a law of nature or abstract idea. When determining whether an additional element is insignificant extra-solution activity, examiners may consider the following: 
(1) Whether the extra-solution limitation is well known. See Bilski v. Kappos, 561 U.S. 593, 611-12, 95 USPQ2d 1001, 1010 (2010) (well-known random analysis techniques to establish the inputs of an equation were token extra-solution activity); Flook, 437 U.S. at 593-95, 198 USPQ at 197 (a formula would not be patentable by only indicating that is could be usefully applied to existing surveying techniques); Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1328-29, 121 USPQ2d 1928, 1937 (Fed. Cir. 2017) (the use of a well-known XML tag to form an index was deemed token extra-solution activity). Because this overlaps with the well-understood, routine, conventional consideration, it should not be considered in the Step 2A Prong Two extra-solution activity analysis.
(2) Whether the limitation is significant (i.e. it imposes meaningful limits on the claim such that it is not nominally or tangentially related to the invention). See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715-16, 112 USPQ2d 1750, 1755 (Fed. Cir. 2014) (restricting public access to media was found to be insignificant extra-solution activity); Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1242, 120 USPQ2d 1844, 1855 (Fed. Cir. 2016) (in patents regarding electronic menus, features related to types of ordering were found to be insignificant extra-solution activity). This is considered in Step 2A Prong Two and Step 2B. 
(3) Whether the limitation amounts to necessary data gathering and outputting, (i.e., all uses of the recited judicial exception require such data gathering or data output). See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering). This is considered in Step 2A Prong Two and Step 2B.
Below are examples of activities that the courts have found to be insignificant extra-solution activity: 
Mere Data Gathering:
i. Performing clinical tests on individuals to obtain input for an equation, In re Grams, 888 F.2d 835, 839-40; 12 USPQ2d 1824, 1827-28 (Fed. Cir. 1989);
Some cases have identified insignificant computer implementation as an example of insignificant extra-solution activity. See e.g., Fort Props., Inc. v. Am. Master Lease LLC, 671 F.3d 1317, 1323-24, 101 USPQ2d 1785, 1789-90 (Fed. Cir. 2012); Bancorp Servs., LLC v. Sun Life Assur. Co. of Canada, 687 F.3d 1266, 1280-81, 103 USPQ2d 1425, 1434-35 (Fed. Cir. 2012). Other cases have considered these types of limitations as mere instructions to apply a judicial exception. See MPEP § 2106.05(f) for more information about insignificant computer implementation.
For claim limitations that add insignificant extra-solution activity to the judicial exception (e.g., mere data gathering in conjunction with a law of nature or abstract idea), examiners should explain in an eligibility rejection why they do not meaningfully limit the claim. For example, an examiner could explain that adding a final step of storing data to a process that only recites computing the area of a space (a mathematical relationship) does not add a meaningful limitation to the process of computing the area. For more information on formulating a subject matter eligibility rejection, see MPEP § 2106.07(a). 

Accordingly, the insignificant extrasolutionary activity of temperature data collection, as presently limited, cannot provide an inventive concept.  Otherwise generic computer elements of memory and controller(s) do not remedy the deficiencies of the extrasolutionary steps. Extrasolution activity (data gathering and output), generic computer elements, or any otherwise incidental linkages of the abstract portions to a field of use cannot provide an inventive concept.  The claims are not patent eligible.
Examiner notes: by way of contrast, claim(s) 8-9 are eligible under § 101 as such claim(s) do adequately integrate the data gathering elements into a particular application (i.e., the structure of the sensor/generator portions). 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuroda (US 20060056487 A1).
Examiner notes: for brevity, economy, and clarity of reading, independent claims, and select of the dependent claims, are addressed jointly herein when instances of limitations with verbatim or near-verbatim similarity are recited in the body of differently numbered claims.

For claim(s) 1 and 10, Kuroda teaches A temperature sensor system and method [entire disclosure – see at least abstract] comprising:
 a first sensor assembly [embodiments of Figs. 2, 7, 13, and 15 — most preferably Fig. 7] including (i) a first temperature sensing portion [first of 31A-B] configured to generate a first temperature signal based upon a first temperature of a body proximate a first surface portion of the first temperature sensing portion, [¶130] and (ii) a first thermoelectric generator portion [first of 32A-B/33A-B] configured to receive first heat flow from the body through the first temperature sensing portion and to generate a first heat flow signal based upon the first heat flow, [¶130, ¶¶137-139, ¶185, ¶¶191-193]
 the first sensor assembly having a first thermal resistance; [¶129, ¶¶136-140, ¶¶187-188] 
a second sensor assembly including (i) a second temperature sensing portion [second of 31A-B] configured to generate a second temperature signal based upon a second temperature of a body proximate a second surface portion of the second temperature sensing portion [¶130], and (ii) a second thermoelectric generator portion [second of 32A-B/33A-B] configured to receive second heat flow from the body through the second temperature sensing portion and to generate a second heat flow signal based upon the second heat flow, [¶130, ¶¶137-139, ¶185, ¶¶191-193]
the second sensor assembly having a second thermal resistance different from the first thermal resistance; [differing thicknesses for differing resistances (verbatim) per ¶187]  
a memory [45] including program instructions stored therein; [¶141, ¶¶158-159] 
and a control unit [43-44] operably connected to the first sensor assembly, the second sensor assembly, and the memory, the control unit configured to execute the program instructions to obtain the first temperature signal, the first heat flow signal, the second temperature signal and the second heat flow signal, calculate a body core temperature (TB) based upon the obtained first temperature signal, the obtained first heat flow signal, the obtained second temperature signal, and the obtained second heat flow signal, and output the calculated body core temperature. [calculations of equations 4-6 in ¶¶153-157 per ¶¶141-146 and ¶¶157-170 esp. ¶¶163-167 and ¶¶169-170]

For claim(s) 2 and 11, Kuroda teaches  the control unit is configured to calculate the body core temperature (TB) based upon the following equation:
(omitted for formatting)
[equation 6 at ¶156 derives from (inter alia) heat flux (Q) equations 1 and 2 of ¶¶150-152 and thus equation 6 constitute(s), under BRI, a form of calculating core temp on the same ‘basis’ as the equation of claim(s) 2 and 11][though not primarily relied upon, see also equations 12-13 of ¶¶220-221 which are of a distinct embodiment but which have a similar ‘basis’]. 

For claim(s) 3 and 12, Kuroda teaches  the first sensor assembly and the second sensor assembly are positioned within a single housing. [e.g., shirt 3 shown in Fig. 8]

For claim(s) 4 and 13, Kuroda teaches  the first sensor assembly and the second sensor assembly are spaced apart by a thermal gap. [gap L per ¶134 shown in all embodiments, see esp. Fig. 7]

For claim(s) 5 and 15, Kuroda teaches the housing is configured to expose the first sensor assembly and the second sensor assembly to the body through a first side [300A] of the housing; [Fig. 7]
and the housing includes at least one window [302A] on a side of the housing opposite the first side, [Fig. 7] the at least one window configured to transfer at least one of the first heat flow and the second heat flow out of the temperature sensor system. [¶185]

For claim(s) 6 and 16, Kuroda teaches a display, [42] wherein the control unit is operably connected to the display and configured to execute the program instructions to display the calculated body core temperature with the display. [¶¶141-144]

For claim(s) 7 Kuroda teaches the first temperature sensing portion substantially surrounds the first thermoelectric generator portion except at the first surface portion; [37A surrounding 33A in Fig. 7]
and the second temperature sensing portion substantially surrounds the second thermoelectric generator portion except at the second surface portion. [37B surrounding 33B in Fig. 7]

For claim(s) 8, Kuroda teaches the first thermoelectric generator portion extends for a first distance [d] between the first side and the side of the housing opposite the first side;
the second thermoelectric generator portion extends for a second distance  [d’] between the first side and the side of the housing opposite the first side;
and the second distance is greater than the first distance. [Fig. 7]

For claim(s) 9, Kuroda teaches the second sensor assembly includes a layer of material having a third thermal resistance; [difference in thickness of d from d’ in Fig. 7 constitute(s), under BRI, a form of a layer of material (i.e., additional layer within 37A not in 37B)]
and the first sensor assembly does not include a layer of the material, such that the second thermal resistance is greater than the first thermal resistance by an amount of the third thermal resistance. [difference in thickness of d from d’ in Fig. 7 constitute(s), under BRI, a form of a layer of material (i.e., additional layer within 37A not in 37B) — resulting in difference of thermal resistance per ¶187]

For claim(s) 14, Kuroda teaches providing the first sensor assembly and the second sensor assembly in the single housing comprises: providing the first sensor assembly and the second sensor assembly in the single temperature sensor system housing with the first thermoelectric generator portion substantially surrounding first temperature sensing portion except at the first surface portion, and with the second thermoelectric generator portion substantially surrounding second temperature sensing portion except at the second surface portion. [where then, similar to claim(s) 7, 37A-B can be considered (instead) part of the TEGs and thus surrounding 31A-B]. 

Pertinent Prior Art
Prior art made of record and not relied upon which is considered pertinent to applicant's disclosure is provided in the Notice of References Cited (form PTO-892) herewith.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN S MELHUS whose telephone number is (571)272-5342. The examiner can normally be reached Monday - Friday | 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN S MELHUS/           Examiner, Art Unit 3791